Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Whitham on 7/28/2022.
The application has been amended as follows: 
In the Claims 
Claim 15 – At line 10, “arranged above” is changed to --arranged at least twelve feet above--. 
Claims 22-25 – The claim status is changed to cancelled.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims as amended on 7/6/2022 read on “Chunky’s Cinema” (The Union Leader, Manchester, NH, Jan. 22, 2014) teaching a flat floor cinema in view of Casseye (EP 0987383) which teaches the tilting screen and seats (see the 3/15/2017 Final rejection for how the claims would be similarly rejected). However, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Chunky’ screen to be twelve feet above the seats, as Chunky’s cinema is in a relatively small room in which such a high screen would be detrimental to viewing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL J KENNY/               Examiner, Art Unit 3633                   

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633